Citation Nr: 1138321	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by a heart murmur.

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for right knee injury, for a disorder manifested by a heart murmur, and for diabetes mellitus.

In August 2009, the Veteran had a hearing at the RO, before an RO Decision Review Officer (DRO).  In June 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge.  In a June 2011 statement, the Veteran withdrew the appeal concerning the claim for service connection for the right knee.  Accordingly, that issue is no longer on appeal and the decision is limited to the issues listed on the cover page.  38 C.F.R. § 20.204


FINDINGS OF FACT

1.  A heart murmur was not shown at entrance into service, during service, or until many years after service.

2.  The Veteran's type II diabetes mellitus was diagnosed in 2003.

3.  Exposure to herbicides during service is not shown.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the Veteran's claims, the RO provided preadjudication VCAA notice in an October 2006 letter.  In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his service connection claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised the Veteran how VA determines disability ratings and effective dates, and the type of evidence needed to establish such.  In a May 2011 letter, the RO provided notice regarding alternate types of evidence that can help to substantiate a claim when Federal records are unavailable.  The case was thereafter adjudicated in May 2011.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service medical records, VA examination reports, and transcripts of the August 2009 DRO hearing and the June 2011 Travel Board hearing.  The Board notes that the RO did not seek VA medical opinions for his claims for service connection.  However, as will be discussed more fully below, there is no evidence of either condition during service, no competent evidence suggesting any relationship between the claimed conditions and service, and no probative evidence of herbicide exposure during service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by reporting for VA examinations, providing evidence including articles and lay statements, and testifying at hearings.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claims.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease or endocrinopathies becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Heart Murmur

The Veteran is seeking service connection for a disorder manifested by a heart murmur.  He reports that he had a heart murmur before service, and he contends that the heart murmur was aggravated by service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

In a June 1969 medical history, completed for entrance into service, the Veteran reported a history of rheumatic fever during childhood.  On the June 1969 service entrance medical examination, the examiner found that the Veteran's heart was normal.  The service treatment records do not show any treatment for cardiac symptoms.  On an August 1971 separation examination, the examiner found that the Veteran's heart was normal.

In September 1971, the Veteran requested treatment at a VA hospital for a complaint of chest pain.  In November 1971, an RO issued a rating decision for hospital treatment purposes only denying service connection for a chest disorder manifested by pain.  

The claims file contains records of VA medical treatment of the Veteran from 1993 forward.  The records reflect that the Veteran is on medication for hypertension, hyperlipidemia, and gastroesophageal reflux disease (GERD).  Treatment records dated from 1993 to 2006 contain no mention of heart murmur.  

In July 2006, the Veteran submitted a claim for service connection for disorders including a heart murmur.  He indicated that he was seeking service connection on a direct basis or based on aggravation during service.  

In outpatient treatment in July 2007, the Veteran reported having been told in the past that he had a heart murmur.  On examination, the clinician noted a systolic ejection murmur.

In a July 2008 statement, the Veteran wrote that he had rheumatic fever as a child, and was left with a heart murmur.  He stated that he reported this history at entry into service, and was told that he did not have a heart murmur.  He reported that on two occasions a VA clinician detected a heart murmur.

In June 2009, the Veteran underwent a CT scan to rule out pulmonary embolism with symptoms including tachycardia and hypoxia.  The results revealed mild cardiac enlargement.

In the August 2009 DRO hearing, the Veteran reported that during childhood he had rheumatic fever and the rheumatic fever caused a heart murmur.  He stated that he provided that history when he was examined for entrance into service.  He indicated that during service he did not have treatment for any heart-related symptoms.  He related that in VA treatment after service, a doctor told him that he had a heart murmur.

In a VA medical examination in September 2009, the examiner found that heart sounds were normal, and that there was no murmur.

In the June 2011 Travel Board hearing, the Veteran stated that he when he entered service he told them he had a heart condition, but service officials did not find a heart disorder.  He related that after service, in about 1980, a VA doctor found that he had a heart murmur.  He asserted that a heart murmur was aggravated during active service.  He stated that he did not know whether a heart murmur worsened while he was in service, but that he worried that such worsening might have occurred.  He noted that he had physically demanding duties during service.

Records of medical examination of the Veteran at entrance into service contain notation of a history of rheumatic fever during childhood.  No heart murmur or other heart abnormality was found on the service entrance examination.  Thus, a heart murmur was not noted on entrance into service.  After service, the Veteran indicated that in his childhood treatment there were diagnoses of both rheumatic fever and heart murmur.  The Veteran's post-service statement is in conflict with the normal heart findings on the service entrance examination.  The evidence presently of record that he had a heart murmur when he entered service is not clear and unmistakable.  The assembled evidence does not rebut the presumption that the Veteran's heart was in sound condition, without any murmur, when he entered service.

There is no medical evidence that the Veteran had heart symptoms during service.  The evidence indicates that a clinician first found a heart murmur after service.  The Veteran recalls a VA physician noting a murmur around 1980.  Records in the claims file reflect a 2007 finding of a murmur.  However, in the remainder of the VA medical records, clinicians did not detect a murmur.  The preponderance of the evidence reflects that a heart murmur did not manifest until after service.  The Board concludes that any current murmur was not present at entrance into service, was not detected during service, and did not manifest until after service.  There is no competent evidence suggesting a link between the Veteran's claimed heart murmur and service.  

While the Veteran contends that he has a current heart murmur that was aggravated by service, there is no indication that the Veteran has specialized training in medical matters.  The question of whether a heart murmur exists requires medical testing and the etiology of such a disorder requires medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's contention that he has a heart murmur that was aggravated by service is not competent medical evidence.  The Board concludes that the medical evidence of record, which revealed no heart murmur until 2007 and which currently does not reveal a heart murmur to be more probative than the Veteran's lay contentions.  

Accordingly, the preponderance of the evidence is against the claim, and the claim for service connection for the claimed heart murmur is denied.

As a final matter, while the Veteran contends that he was exposed to an herbicide agent during service, his claimed herbicide exposure is not relevant to his heart disorder claim.  In veterans exposed to herbicides, service connection can be presumed for certain diseases, including ischemic heart disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), as amended at 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  The heart disorder for which the Veteran claims service connection, however, is a heart murmur, and not ischemic heart disease.  In any event, as will be explained in detail below, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.


Diabetes Mellitus

The Veteran has type II diabetes mellitus that was diagnosed in 2003, decades after his military service.  He contends that he was exposed during service to herbicides such as Agent Orange.  He asserts that his herbicide exposure occurred during his service in Okinawa, Japan, which was from January 1971 to August 1971.  He contends that his diabetes developed as a result of that herbicide exposure.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with type 2 diabetes mellitus or other enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). 

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245 -01 (Jan. 15, 2011) (codified at 3.307(a)(6)(iv)).

The Veteran does not contend and the evidence does not show that he served in Vietnam or Korea.  He contends that he was exposed to herbicides in Okinawa in 1971.  Thus, the presumption of herbicide exposure for Vietnam service does not apply to his service.  However, the fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude consideration of the claim for service connection on a direct basis or on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend and the evidence does not show that his diabetes manifested during or soon after service.  His service treatment records do not show any suspicion or finding of abnormal blood sugar or diabetes.  No health care professional has suggested that the Veteran's diabetes is related to service. during his service.

The claims file contains records of VA treatment of the Veteran dated from 1993 forward.  The records from 1993 through 2001 are silent for blood sugar concerns or diabetes.  Treating clinicians noted high blood sugar in 2002, and diagnosed adult onset diabetes mellitus in 2003.  Treatment for diabetes has continued from 2003 forward.  The medical evidence convincingly establishes that the Veteran's diabetes became manifest more than thirty years after his service.

In his July 2006 claim, the Veteran requested service connection for diabetes.  In July 2007, the Veteran asserted that his diabetes is associated with herbicide exposure.

In VA outpatient treatment in July 2007, the Veteran stated that he has no family history of diabetes.  He expressed his belief that diabetes might be due to herbicide exposure.  He stated that he served in Okinawa during the Vietnam War, and that he handled uniforms and tents that were used in Vietnam.  The treating clinician described the Veteran's explanation of his exposure to an herbicide as rather tenuous.  The clinician did not provide any further opinion regarding the likely etiology of the Veteran's diabetes.

In a July 2008 statement, the Veteran again noted that he does not have a family history of diabetes.  The Veteran again indicated that he had service in Okinawa, with duties in supplies.  He stated that he handled many different supplies and materials, and that these supplies and materials could have had chemicals on them.  He stated that he might have handled chemicals directly.  In a March 2009 letter, the Veteran wrote that during his service in Okinawa he handled a lot of supplies coming from or going to Vietnam.  He asserted that he might have come in contact with Agent Orange at that time.

In the August 2009 DRO hearing, the Veteran stated that during his service in Okinawa, in his supply unit duties and during free time, he spent time in many areas of the island.  He reported that he and others in his unit loaded, unloaded, and stored many types of supplies, including drums of chemicals.  He indicated that he was aware of trucks going out and spraying substances along the sides of roads.

On VA examination in September 2009, the examiner found that the Veteran had type II diabetes mellitus, with onset in 2003.

In a September 2009 statement, the Veteran reported having handled supplies during his Okinawa service, and expressed his belief that he came in contact with Agent Orange or other herbicides.  He also indicated that his unit and other units sprayed for weeds and vegetation on cleanup details.  In October 2009 statements, the Veteran wrote that, in his supply unit duties in Okinawa, he handled many types of supplies, including chemicals.  He stated that he and others in his unit loaded and unloaded containers of a liquid weedkiller, sprayed the herbicide in ditches and other areas around the camp.  He stated that he also went into jungle areas.  He asserted that he was exposed to herbicides during those activities.

In an April 2010 statement, the Veteran indicated that his supply unit duties in Okinawa included issuing weedkiller for cleanup around the base.  He stated that he handled barrels that were marked with orange, blue, or red stripes.  In a June 2010 statement, the Veteran reported that during service in Okinawa he pumped weedkiller out of drums that were marked with orange stripes.  He stated that the liquid weedkiller got on his hands, and that he breathed in fumes from the weedkiller.  In a May 2011 statement, the Veteran again asserted that he was exposed to herbicides during his service in Okinawa.  He stated that his supply unit had barrels marked with orange, red, or blue stripes, and that he sprayed weeds in the camp.

In the June 2011 Travel Board hearing, the Veteran asserted that he was exposed to herbicides during his service in Okinawa.  He stated that he worked in base supply, and carried many types of supplies, including barrels marked with orange, red, and blue stripes.  He stated that, about once a month, he pumped liquid from the barrels into sprayers, and sprayed the contents on areas around the base, to kill weeds.  He stated that he also spent time in jungle areas of the island, and therefore was exposed to any substances that were sprayed there.  He stated that he had been in treatment for diabetes for fifteen to twenty years.  He noted that he did not have a family history of diabetes.

The Veteran has submitted copies of decisions in which the Board addressed other veterans' claims of exposure to an herbicide agent during service in Okinawa, Thailand, and Guam.  The Veteran also has submitted copies of internet articles and discussions regarding the question of whether and when the U.S. military used herbicides in Okinawa, Guam, Thailand, and other locations outside of Vietnam.

The Veteran has submitted a copy of a 2003 report from the United States Department of Defense (DoD), on DoD testing and use of herbicides in areas in addition to Vietnam.  The report covered activity in the 1940s through 1970s, and indicated the periods during which herbicides were used, tested, stored, or disposed in locations in the continental United States, Hawaii, Puerto Rico, Canada, Guam, Thailand, Cambodia, and Laos.

In accordance with VA procedures, the RO requested a review of the DoD inventory of herbicide operations.  In an August 2009 response, VA Compensation and Pension service responded that the DoD documents do not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location on Okinawa.  As the Veteran did not provide the dates of his claimed exposure, further development for information specific to that claimed exposure could not be undertaken.  

The Veteran is competent to report on his duties and activities during his 1971 service in Okinawa.  He has described those activities in statements provided from 2007 forward.  The Veteran originally asserted that he came into contact with herbicides when he moved and handled materials that were used in Vietnam.  There is no provision of law establishing presumptive exposure based on second hand exposure.  The Veteran has a high school education and there is no indication that he has any expertise in the chemical field to provide a competent opinion as to whether items, drums, or materials he may have handled contained or were contaminated with Agent Orange.  Indeed, even the Veteran's reports are speculative in nature, suggesting that he might have been exposed.  In addition, the Veteran asserts that he was exposed to herbicides when he went into jungle areas in Okinawa.  However, the Veteran's description of the areas he visited as jungle tends to indicate that those areas were not significantly defoliated.

As the claim progressed, the Veteran indicated that he pumped liquid from the drums into a sprayer, and sprayed weed killer in areas around his camp.  However, those statements differ from earlier statements, in which he stated only that some servicemembers sprayed substances from trucks onto roadside areas.  He then stated that his unit handled drums of chemicals, marked with stripes of orange and other colors, and that chemical spraying occurred.  In even later statements, he indicated that he sometimes pumped weedkiller out of barrels into sprayers, and on a few occasions sprayed the weedkiller in various areas around the base in cleanup operations.  The accounts increasingly connecting the Veteran to the application of weedkiller appear to constitute changes calculated to support the claim.  The Board finds that the changing nature of the Veteran's claimed exposure during the course of his claim from merely handling items previously in Vietnam to supposedly spraying the herbicides himself significantly diminishes the credibility of his contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, the Board notes that DoD records reveal no evidence of tactical herbicides being used, stored, or tested on Okinawa.  Such evidence is more probative than the Veteran's lay assertion that drums he saw there contained Agent Orange.  

The Veteran has submitted copies of prior Board decisions in which a Veterans Law Judge determined that the veteran in that case was exposed to Agent Orange on Okinawa.  However, Board decisions in appeals are not binding to the appeals of other individuals.  38 C.F.R. § 20.1303 (2011).  Indeed, the facts of the other cases submitted are not identical to the Veteran's case, and the weight assigned to evidence by one judge in a different case does not factually establish the presence of herbicide use in Okinawa for purposes of this Veteran's claim.  Indeed, the January 1998 Board decision appears to have assigned significant weight to unsubstantiated lay assertions of Agent Orange use in Okinawa, which DoD documentation now suggests were inaccurate.  Therefore, while the Board has considered the prior decisions in other veterans' cases, those decisions are not binding and do not control the outcome of this appeal; rather, the facts of this particular case must be the determining factor.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to herbicides during his service in Okinawa in 1971.  As herbicide exposure is not established, his subsequent diabetes is not presumed to be related to herbicide exposure.  Additionally, his diabetes was not shown in service or for many years thereafter.  Accordingly, there is no basis upon which to establish service connection for diabetes, and the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a heart murmur is denied.

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


